Citation Nr: 9918755	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for a 
right ankle disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from June 1954 to 
June 1957 and from September 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which confirmed and continued 
noncompensable evaluations for the disabilities at issue.  
Evidence was developed and by rating decision entered in May 
1998, the evaluation for the right ankle disability was 
increased to 10 percent disabling, effective August 7, 1996.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where a 
veteran has filed a notice of disagreement as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the evidence of record discloses that by rating 
decision dated in May 1998, service connection for a left 
ankle disability secondary to the service-connected right 
ankle disability was denied.  The veteran was informed by 
communication dated in July 1998.  A notice of disagreement 
has not been received with regard to this determination.


REMAND

In a June 1998 communication the veteran's local 
representative stated that the veteran had received treatment 
for hemorrhoids at the VA Medical Center in Seattle, in 
November 1997 and January 1998.  The representative asked 
that those records be obtained in support of the veteran's 
appeal for a compensable evaluation for his hemorrhoids.  The 
records of that treatment are relevant to the issue at hand, 
but have not yet been obtained and associated with the claims 
folder.  VA treatment records are deemed to be evidence of 
record and a determination on the merits of the veteran's 
appeal cannot be made without the consideration of that 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the veteran's right ankle disability, when he 
was most recently accorded an examination by VA in January 
1998, the examiner stated that right ankle movements "are 
very much restricted."  However, the examiner did not address 
matters of weakened movement, excess fatigability, 
incoordination, and/or loss of function due to pain on use or 
during flare-ups.  The veteran's representative has asserted 
that the case should be remanded to afford the veteran an 
examination that assesses functional impairment.

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Procelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  The Court has further held that when 
a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered, and the examinations 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based upon the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the appellant to 
identify the names, dates, and places of 
any individuals or treatment facilities, 
VA or non-VA, inpatient or outpatient, 
which have treated him for his 
hemorrhoids and right ankle disability 
since early 1998.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims file legible copies of any 
records that have not already been 
secured, including the reports of 
outpatient treatment at the VA Medical 
Center in Seattle, in November 1997 and 
January 1998.

2.  The RO should schedule the veteran 
for a proctologic examination to 
determine the current nature and extent 
of disability resulting from the 
veteran's hemorrhoids.  The examiner 
should review the claims folder prior 
completing the examination report.  The 
examiner should report whether the 
veteran has hemorrhoids that are large, 
thrombotic, or irreducible, or are 
manifested by excessive redundant tissue, 
persistent bleeding, anemia, or fissures.  

3.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the current nature and 
extent of disabilities resulting from his 
service-connected right ankle disability.  
The examiner should review the claims 
folder prior to completing the 
examination.  The examiner should record 
pertinent medical complaints, symptoms 
and clinical findings.  He or she should 
provide an opinion regarding the exact 
nature and extent of the veteran's right 
ankle disability.  Further, the examiner 
should specifically state what, if any, 
right ankle pathology is present, to 
include swelling, instability, effusion, 
and so forth.  The examiner should also 
specifically address the following 
questions:

(a) On examination is there any 
limitation of motion of the right 
ankle?  If so, what is the extent of 
motion restriction, with an 
explanation as to what is the normal 
range of motion?

(b) Is there any pain on use, or are 
there any functional limitations 
caused by the right ankle 
disability?  Further, in responding 
to these questions, the examiner 
must address the following:

(1) Does the service-connected 
disability cause weakened movement, 
excess fatigability, and 
incoordination, and, if so, can the 
examiner comment on the severity of 
the manifestations and on the 
ability of the veteran to perform 
average employment in a civil 
occupation?  If the manifestations 
cannot be quantified, the examiner 
should so indicate. 

(2) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether the pain is physically 
manifest on the movement of the 
right ankle, and the presence of 
absence of any objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain, attributable to the right 
ankle disability.  In addition, the 
examiner must offer an opinion as to 
whether there is adequate pathology 
present to corroborate the veteran's 
subjective complaints.

4.  Thereafter, the RO should review the 
examination reports and make sure that 
all requested information has been 
provided.  If not, the reports should be 
returned to the examiners for corrective 
action.  Thereafter, the case should be 
reviewed by the RO.  The review should be 
conducted in accordance with the 
provisions specified in 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, DeLuca 
v. Brown, and 4.114.

5.  The veteran and his representative 
are advised that the examination is 
necessary to evaluate his claim, and that 
failure to report for the scheduled 
examinations may have adverse 
consequences to his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991); 
38 C.F.R. § 3.655 (1998).

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


Thereafter, if the benefits sought are not granted to the 
veteran's satisfaction, he and his representative should be 
provided with a supplemental statement of the case and be 
given a reasonable period of time in which to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any ultimate determination warranted.  The 
veteran and his representative are free to submit additional 
argument and evidence while the claim is in a remand status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




